UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 March 1, 2011 Date of Report (Date of earliest event reported) Kratos Defense & Security Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-27231 13-3818604 (Commission File Number) (IRS Employer Identification No.) 4820 Eastgate Mall, San Diego, CA (address of principal executive offices) (Zip Code) (858) 812-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On March 1, 2011, Kratos Defense & Security Solutions, Inc. (the “Company”) issued a press release regarding the Company’s financial results for the fourth quarter and full year of 2010.The full text of the Company’s press release is attached hereto as Exhibit99.1. Item9.01.Exhibits. Exhibit No. Description March 1, 2011 Press Release by Kratos Defense & Security Solutions, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kratos Defense & Security Solutions, Inc. Date:March 1, 2011 By: /s/ Deanna H. Lund Deanna H. Lund Executive Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit No. Description March 1, 2011 Press Release by Kratos Defense & Security Solutions, Inc. Exhibit 99.1 FOR IMMEDIATE RELEASE Press Contact: Yolanda White 858-812-7302 Investor Information: 877-934-4687 investor@kratosdefense.com KRATOS DEFENSE & SECURITY SOLUTIONS ANNOUNCES FOURTH QUARTER AND FISCAL 2 · Fourth Quarter Revenues of $120.8 Million · Adjusted Fourth Quarter EBITDA of $12.9 Million or 10.7%, up sequentially from $11.7 Million or 9.8% in the Third Quarter · Full Year 2010 Revenues Increase 22% to $408.5 Million · Adjusted Full Year EBITDA of $39.7 Million or 9.7%, up from FY09 Adjusted EBITDA of $24.7 Million or 7.4% · Cash Flow Generated From Operations for 2010 of $28.3 Million · Kratos Reconfirms Previously Announced 2011 Financial Guidance SAN DIEGO, CA, March 1, 2011 – Kratos Defense & Security Solutions, Inc. (NASDAQ: KTOS), a leading National Security Solutions provider, today reported fourth quarter 2010 revenues of $120.8 million and Adjusted EBITDA of $12.9 million, or 10.7% of revenues, up sequentially from $11.7 million or 9.8% of revenues from the third quarter.Kratos' Government Solutions business segment generated fourth quarter 2010 revenues of $108.9 million and an Adjusted EBITDA margin of 10.7% and Kratos' Public Safety and Security business generated fourth quarter 2010 revenues of $11.9 million and an Adjusted EBITDA margin of 10.1%.Adjusted EBITDA reflects earnings before interest, taxes, depreciation, and amortization, and excludes acquisition related and stock compensation expenses. Kratos also reported full year 2010 revenues of $408.5 million, up 22% from revenues of $334.5 million for 2009, which primarily reflects the contributions from the acquisitions of Gichner Holdings, Inc. in May 2010, and DEI Services Corporation in August 2010, increased program work on certain C5ISR related programs and continued organic growth in Kratos' Public Safety and Security businesses.Kratos' Government Solutions business segment generated full year 2010 revenues of $372.2 million and an Adjusted EBITDA margin of 10.0% and Kratos' Public Safety and Security business generated full year 2010 revenues of $36.3 million and an Adjusted EBITDA margin of 6.5%. Eric DeMarco, President and Chief Executive Officer, said, “During 2010 we continued to build our business both through substantial new contract wins and strategic acquisitions, and we generated significantly increased revenues, profit margins and cash flows from operations.Additionally, we have set Kratos' capital structure to position the Company for continued and sustained growth going forward, and the continued execution of our stated strategy to build a premier Mission Critical National Security Solutions business.”Mr. DeMarco continued, “Importantly, we have continued to successfully integrate the businesses we acquired in 2010, reducing or eliminating duplicative costs, integrating operations, and we have aligned business development organizations, positioning Kratos for continued growth and increased profit margins as we move forward, with significantly enhanced capabilities, qualifications, customer relationships and contract vehicle portfolio.As we have said before, we view 2010 as the first true year of operations of Kratos after previously transforming and realigning the business, and we are excited about the future as we believe we are well positioned in our targeted niche business areas, including C5ISR, Unmanned Systems, Ballistic Missile Defense, Cyber Warfare and Critical Infrastructure Security.” Kratos' contractual and operational highlights during the fourth quarter included: · Kratos' Team won the prestigious Department of Defense's 2010 David Packard Excellence in Acquisition Award for the design, development, integration and launch of a family of cost-effective, flexible and reliable Ballistic Missile Targets that replicate a wide range of ballistic missile threats.Kratos’ Aegis Readiness Assessment Vehicle (ARAV) is a premier Ballistic Missile Defense (BMD) target vehicle that provides the United States the ability to test against the most advanced Ballistic Missile threats. · Kratos was awarded an unrestricted, full and open Missile Defense Agency Engineering and Support Services (MiDAESS) prime contract vehicle valued at up to $1.6 billion, to provide engineering support services to the Missile Defense Agency (MDA).Under the five year engineering and support services contract, Kratos and its team will provide Advisory and Assistance support for Systems Engineering and Testing. · Kratos was awarded an $8 million Cybersecurity and Network Management contract to perform Information Assurance, Secure Network (SECNET), Secure Wireless, and Cybersecurity solutions and services to a Department of Defense customer. · We successfully launched our Aegis Readiness Assessment Vehicle - B Variant (ARAV-B) at the Pacific Missile Range Facility in support of a U.S. Ballistic Missile Defense event, under our $100 million prime contract vehicle for advanced rocket, propulsion, BMD and other National Defense related programs. · Kratos received an $11 million new contract award to support the United States Army and its Expeditionary Warfare requirements. · Kratos continued to perform certain contract work related to the United States Navy Electromagnetic Railgun weapon system program, and the Navy’s latest successful tests.The tests, which were performed in the fourth quarter, generated world records of 32 to 33 megajoules of force out of the systems barrel. · We closed on the acquisitions of Henry Bros. Electronics, Inc. and Southside Container & Trailer, LLC, expanding our command and control system, and our surveillance and security offerings for Homeland Security, Critical Infrastructure Security and Public Safety, and our capabilities, customer and contract portfolio in the specialty National Security products area. DeMarco concluded, "As we -
